Exhibit 10.6
EXECUTIVE EMPLOYMENT AGREEMENT
     This Executive Employment Agreement (“Agreement”), dated for reference
purposes only as of the 16th day of December, 2008, is entered into by and
between Dana Holding Corporation, a Delaware corporation, with its principal
executive office at 4500 Dorr Street, Toledo, Ohio (the “Company”), and John M.
Devine, an individual, residing in California (“Executive”), effective as of
January 1, 2009 (the “Effective Date”).
RECITALS

  A.   The Company and Executive entered into an Executive Employment Agreement
dated April 16, 2008, effective February 4, 2008 (the “2008 Agreement”). Under
the terms of the 2008 Agreement, Executive has been employed as Executive
Chairman of the Board of Directors of the Company (the “Board”). The initial
term of the 2008 Agreement expires on February 3, 2009.     B.   The Company
wishes to appoint Executive as Executive Chairman of the Board, Chief Executive
Officer and President of the Company effective as of January 1, 2009, and wishes
to extend Executive’s employment with the Company beyond the expiration of the
initial term of the 2008 Agreement.     C.   In connection with Executive’s new
appointments and the extension of Executive’s employment, the parties have
agreed to amend certain terms of Executive’s employment with the Company to be
effective as of January 1, 2009.

     Therefore, in consideration of the promises and respective covenants and
agreements of the parties herein contained, and intending to be legally bound,
the parties hereto agree as follows:

1.   Employment; 2008 Agreement. The Company and Executive hereby agree that as
of the Effective Date Executive will be employed by the Company on the terms set
forth in this Agreement. The Company and Executive intend that the 2008
Agreement shall continue to govern Executive’s employment until the Effective
Date, and that any matters that arise during the term of the 2008 Agreement
before the Effective Date will be governed by the 2008 Agreement. As of the
Effective Date, Executive’s employment with the Company will be governed
exclusively by the terms of this Agreement and will not be governed by the 2008
Agreement.   2.   Term. The employment of Executive by the Company under the
terms of this Agreement will commence on the Effective Date and shall continue
in effect for a one (1) year period (the “Term”), unless earlier terminated as
set forth in Section 6 of this Agreement. The Term may be renewed for additional
one-year periods (each to be considered a separate “Term”) upon mutual agreement
of the parties.   3.   Position and Duties. Executive shall serve as Executive
Chairman of the Board of Directors of the Company, Chief Executive Officer and
President of the Company and shall have such responsibilities and authority
commensurate with such position as may from time to time be assigned to
Executive by the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



    Executive shall devote substantially all his working time and efforts to the
business and affairs of the Company.   4.   Directorship Agreement. Executive
shall serve as a Director for the Company while acting as Executive Chairman of
the Board of Directors.   5.   Compensation and Related Matters.

  5.1   Salary. The Company shall pay to Executive a salary of U.S. $1,350,000
per year (the “Base Salary”), which rate may be increased from time to time in
accordance with normal business practices of the Company. The Base Salary shall
be payable by the Company in accordance with the normal payroll practices of the
Company then in effect.     5.2   Contract Extension Award. Executive shall
receive a one-time cash contract extension award of U.S. $1,500,000, which award
has been paid to Executive. In the event Executive is terminated by the Company
for Cause or Executive voluntarily terminates this Agreement without Good Reason
before December 31, 2009, Executive shall repay to the Company the pro-rata
amount of this award based on the date of such termination.     5.3   Bonus.
Executive will be eligible for an annual bonus with a target of 150% of the Base
Salary. Executive’s eligibility for the bonus and the amount thereof will be
based on the achievement of performance measures to be set by the Board of
Directors. If the Company terminates Executive’s employment without Cause or if
Executive terminates for Good Reason or if there is a Change in Control during a
Term, Executive will be entitled to payment of the entire annual bonus
compensation applicable for such Term (whether or not the applicable performance
measures are achieved). If the Company terminates Executive’s employment for
Cause during a Term, Executive will not be entitled to payment of any portion of
the annual bonus compensation for such Term. If Executive’s employment
terminates for any other reason during a Term, Executive will at a minimum be
entitled to payment of the annual bonus compensation for such Term pro rated to
the effective date of the termination.     5.4   Stock Options. The Company has
awarded Executive, as of October 31, 2008, a stock option (the “Option”) under
the Company’s 2008 Omnibus Incentive Plan (the “2008 Plan”) to purchase up to
1,000,000 shares of the Company’s Common Stock (the “Option Shares”) at an
exercise price of $1.90 per share, which is the closing stock price of shares of
the Company’s Common Stock as of the date of the award. The grant of the Option
Shares will be documented in a Nonqualified Stock Option Agreement to be entered
into between the Company and Executive. The Option Shares shall vest and become
exercisable by Executive ratably over a three (3) year period if Executive
remains continuously employed by the Company until Executive is eligible for
Normal Retirement; provided, however, that if Executive dies or becomes
disabled, or in the event of a Change in Control, any unvested Option Shares
shall immediately vest and become exercisable. For

2



--------------------------------------------------------------------------------



 



      the avoidance of doubt, the Option Shares will continue to vest and will
not be forfeited in the event of Executive’s termination of employment if
Executive is eligible for Normal Retirement at the time of the termination.
Further, if Executive is eligible for Normal Retirement at the time of
termination, the Option shall terminate five (5) years after Executive ceases to
be an employee or ten (10) years from the date of the award, whichever is
earlier. For purposes of this Agreement, “Change in Control” and “Normal
Retirement” shall have the meaning provided in the 2008 Plan. The terms of this
Agreement will supercede and take precedence over any terms of the Nonqualified
Stock Option Agreement to the extent the terms of the Nonqualified Stock Option
Agreement are contradictory or inconsistent with the terms of this Agreement.  
  5.5   Performance Shares. The Company grants to Executive 250,000 performance
shares under the 2008 Plan (the “Performance Shares”), vesting ratably over a
three (3) year period if Executive remains continuously employed by the Company
until Executive is eligible for Normal Retirement; provided, however, that if
Executive dies or becomes disabled, or in the event of a Change in Control, any
unvested Performance Shares shall immediately vest. For the avoidance of doubt,
the Performance Shares will continue to vest and will not be forfeited in the
event of Executive’s termination of employment if Executive is eligible for
Normal Retirement at the time of the termination. The Performance Shares will be
awarded based on the attainment of Management Objectives (as defined in the 2008
Plan), which Management Objectives will be determined by the Compensation
Committee of the Board of Directors in accordance with its standard practices.
The Performance Shares will be earned and paid in shares of the Company’s Common
Stock upon certification by the Compensation Committee that the applicable
Management Objectives have been satisfied.     5.6   Restricted Stock Units. The
Company grants to Executive 250,000 restricted stock units under the 2008 Plan
(the “Restricted Stock Units”), vesting ratably over a three (3) year period
(the “Restriction Period”) if Executive remains continuously employed by the
Company until Executive is eligible for Normal Retirement; provided, however,
that if Executive dies or becomes disabled, or in the event of a Change in
Control, any unvested Restricted Stock Units shall immediately vest. For the
avoidance of doubt, the Restricted Stock Units will continue to vest and will
not be forfeited in the event of Executive’s termination of employment before
the expiration of the Restriction Period if Executive is eligible for Normal
Retirement at the time of the termination. Upon vesting, the Restricted Stock
Units will be earned and paid in shares of the Company’s Common Stock.     5.7  
Additional Payments.     5.7.1   To the extent any compensation received under
the Nonqualified Stock Option Agreement, under any other awards under the 2008
Plan or under this Agreement would be subject to the tax imposed by Section 4999
of the Code (the “Excise Tax”), the Company will pay Executive an additional
amount (the “Gross-Up

3



--------------------------------------------------------------------------------



 



      Payment”) such that the net amount retained by Executive shall be equal to
the compensation Executive would have received had there been no Excise Tax
imposed.     5.7.2   Upon any payment to Executive in connection with a Change
in Control or a termination of this Agreement, the Company shall, at the
Company’s expense, cause an independent public accounting firm mutually
agreeable to the Company and Executive to determine whether the payment would be
subject to any Excise Tax and if so, the amount of the Gross-Up Payment. Such
accounting firm shall provide detailed supporting calculations to both the
Company and Executive within fifteen (15) business days after receiving notice
that such payments have been made (or at such earlier time as requested by the
Company). If the accounting firm determines that no Excise Tax is payable by
Executive, the accounting firm shall provide Executive with a written opinion
that the failure to report an excise tax on Executive’s applicable federal
income tax return would not result in the imposition of any penalty. In the
event the Excise Tax is subsequently determined to be less than the amount taken
into account in calculating the Gross-Up Payment, Executive shall repay to the
Company, at the time that the amount of such reduction in Excise Tax is finally
determined, the portion of the Gross-Up Payment attributable to such reduction.
In the event that the Excise Tax is determined to exceed the amount taken into
account (including by reason of any payment the existence or amount of which
cannot be determined at the time of the Gross-Up Payment), the Company shall
make an additional gross-up payment to Executive in respect of such excess (plus
any penalty, interest or Excise Tax payable with respect to such excess) at the
time that the amount of such excess is finally determined, such that Executive
retains the same amount of compensation and benefits Executive would have
received had there been no Excise Tax imposed.     5.7.3   The Company shall pay
the Gross-Up Payment not later than the fifth day following the date of
termination of this Agreement (or if there is no termination, the fifth day
following the date of the Change in Control); provided, however, that if the
amount of the Gross-Up Payment cannot be finally determined on or before such
day, the Company shall pay Executive on such day an estimate determined in good
faith by the Company of the minimum amount of such payment and shall pay the
remainder of such payment as soon as the amount thereof can be determined but in
no event later than the thirtieth day after the date of termination (or the date
of the Change in Control, as the case may be).     5.8   Temporary Living
Expenses; Travel Expenses. For a period of one (1) year commencing on the
Effective Date, the Company shall provide Executive with full access to the
Company’s guest housing and shall also reimburse Executive for Executive’s
reasonable temporary living expenses in or around Toledo, Ohio. Further,
Executive will be reimbursed for reasonable temporary commuting expenses from
his residence in California, including use of private aircraft up to 30
roundtrips in accordance with accepted procedures and disclosures. To the extent
any benefits received by Executive under this Section 5.8 is imputed as

4



--------------------------------------------------------------------------------



 



      taxable income to Executive, the Company will pay Executive an additional
amount to alleviate all tax burdens associated with these benefits, including
the tax associated with such additional amounts.     5.9   Vacation. In addition
to legal holidays observed by the Company, Executive shall be entitled to twenty
(20) days of paid vacation per year, which vacation days shall accrue and be
useable by Executive in accordance with the Company’s standard vacation
policies. Upon termination of employment, the Company will promptly pay
Executive any unused vacation days.     5.10   Expenses. During the term of
Executive’s employment hereunder, Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by Executive in performing
services hereunder, including all expenses of travel and living expenses while
away from home on business or at the request or and in the service of the
Company, provided that such expenses are incurred and accounted for in
accordance with the policies and procedures as reasonably established by the
Company.     5.11   Other Benefits. The Company shall keep in full force and
effect, and Executive shall be entitled to participate in all of the Company’s
benefit plans or arrangements generally applicable to senior executives,
including (without limitation) life and disability insurance, bonus pools, stock
options and stock ownership programs. Notwithstanding the foregoing, Executive
will not participate in the Company’s health care benefit plans. The Company
shall not make any changes in such plans and arrangements which would adversely
affect Executive’s rights or benefits thereunder, unless such change occurs
pursuant to a program applicable to all executive officers of the Company and
does not result in a proportionately greater reduction in the rights of or
benefits to Executive as compared with any other executives of the Company.

6.   Termination

  6.1   Termination Without Cause. Either party may terminate this Agreement
without Cause by giving to the other party thirty (30) days written notice.    
6.2   Termination Upon Death or Disability. Executive’s employment hereunder
shall terminate upon his death. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall have been absent from his duties
hereunder on a full-time basis for the entire period of six consecutive months,
and within thirty (30) days after written notice of termination is given (which
may occur before or after the end of such six-month period), Executive shall not
have returned to the performance of his duties hereunder on a full-time basis,
the Company may terminate Executive’s employment hereunder.     6.3  
Termination by the Company For Cause. The Company may terminate this Agreement
for “Cause” at any time. For purposes of this Agreement “Cause” shall mean and
include: (i) a material misappropriation of any monies or assets or

5



--------------------------------------------------------------------------------



 



      properties of the Company; (ii) a material breach by Executive of the
terms of this Agreement that has not been cured within thirty (30) days after
written notice to Executive of the breach, which notice shall specify the breach
and the nature of conduct necessary to cure such breach; (iii) the conviction
of, or plea of guilty or nolo contendere, by Executive to a felony or to any
criminal offense involving Executive’s moral turpitude; or (iv) willful
misconduct of Executive in connection with the material duties required by this
Agreement.     6.4   Termination by Executive For Good Reason. Executive may
terminate this Agreement for “Good Reason” at any time. Good Reason shall
include (a) any material adverse change by the Company in Executive’s title,
position, authority or reporting relationships with the Company; (b) the
Company’s requirement that Executive relocate to a location in excess of fifty
(50) miles from the Company’s current office location or from any future office
location acceptable to Executive; or (c) any material breach by the Company of
this Agreement which is not cured within thirty (30) days of written notice
thereof by Executive to the Company, which notice shall specify the breach and
the nature of conduct necessary to cure such breach.     6.5   Severance Pay. If
the Company terminates this Agreement without Cause under Section 6.1 or if
Executive terminates this Agreement for Good Reason under Section 6.4 or if
there is a Change in Control, Company shall pay Executive in a lump sum within
five (5) days of the termination, or such longer period as may be required by
applicable law, severance pay totaling: (i) an amount equal to Executive’s
annual Base Salary for the calendar year in which such termination occurs, plus
(ii) the annual bonus payment as provided in Section 5.3. Severance pay shall be
due and payable regardless of whether or not Executive becomes employed during
the remainder of the Term.     6.6   Return of Company Property Following
Termination. Upon termination for whatever reason, Executive shall return all
books, documents, papers, materials and any other property, including any
Company vehicles (including the documentation pertaining thereto) which relates
to the business of the Company (or any subsidiary, affiliated, or holding
companies) which may be in Executive’s possession or under Executive’s power or
control.

7.   Confidentiality. Executive covenants and agrees that he shall not, at any
time during or following the term of his employment hereunder, directly or
indirectly divulge or disclose, to any person not employed by the Company or not
engaged to render services to the Company, except as reasonably appropriate to
discharge Executive’s responsibilities under this Agreement, any confidential
information of the Company which has been obtained by or disclosed to him as a
result of his employment by the Company, including without limitation,
information relating to the finances, strategy, organization, operations,
inventions, processes, formulae, plans, devices, compilations of information,
methods of distribution, customers, suppliers, client relationships, marketing
strategies or other trade secrets of the Company; provided, however, that this
provision shall not preclude Executive from use or disclosure of information
known generally to

6



--------------------------------------------------------------------------------



 



    the public or of information not considered confidential by persons engaged
in the business conducted by the Company or from disclosure required by law or
court order, if, in the case of such required disclosure, Executive has given
the Company reasonable prior notice in order to permit the Company to take steps
to protect the information from public disclosure. In the event of a breach or
threatened breach by Executive of any of the provisions of this paragraph, the
Company, in addition to and not limitation of any rights, remedies or damages
available to the Company at law or in equity, shall be entitled to a permanent
injunction in order to prevent or to restrain any such breach by Executive, or
by Executive’s partners, agents, representatives, servants, employers, Executive
and/or any and all persons directly or indirectly acting for or with him.   8.  
Reasonable Cooperation. Executive agrees to make himself reasonably available
to, and to cooperate with the Company and its attorney concerning any pending
and future investigations or litigation matters arising out of or relating to
his employment with the Company or other matters concerning the Company about
which Executive had or has knowledge or involvement. Cooperation for purposes of
this provision will include but not be limited to i) making himself reasonably
available for interviews and discussion with the Company’s counsel as well as
depositions and testimony, ii) assisting the Company in the presentation of its
position in an investigation or administrative proceeding and cooperating fully
in the development and presentation of such defense or position. In connection
with any cooperation, consultation and advice rendered under this Agreement
after Executive’s termination of employment, the Company will provide Executive
with reasonable compensation and will reimburse Executive for reasonable
expenses incurred by Executive, including but not limited to, travel, lodging,
telephone and similar expenses, as well as reasonable attorneys’ fees (if
independent legal counsel is necessary).   9.   Indemnification; Insurance. To
the fullest extent permitted by the Company’s charter documents and applicable
law, the Company agrees to defend and indemnify Executive and hold Executive
harmless against any liability that Executive incur within the scope of his
service as an officer and director of the Company. The Company further agrees to
use commercially reasonable efforts to purchase and maintain adequate Directors’
and Officers’ liability insurance. The terms applicable to the Company’s
indemnification and insurance obligations are more fully set forth in the
Director and Officer Indemnification Agreement between the Company and Executive
entered as of the Effective Date of the 2008 Agreement and attached to the 2008
Agreement as Exhibit 2.   10.   Change in Control Agreements. The Company shall
include Executive in any existing and future change in control agreements
applicable to any other executive officer or director of the Company except to
the extent Executive and the Company have agreed in writing that such change in
control agreements (or portions thereof) shall not apply to Executive.   11.  
Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by registered mail, return receipt requested, postage prepaid, addressed
as set forth above, or to such

7



--------------------------------------------------------------------------------



 



    other address as any party may have furnished to the other in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.

12.   Miscellaneous.

  12.1   The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Delaware.     12.2  
Sections 5.7, 6.5, 7, 8 and 9 of this Agreement shall remain in full force and
effect and shall survive the termination of this Agreement.     12.3   In any
action undertaken to enforce the terms of this Agreement, the prevailing party
shall be reimbursed by the non-prevailing party for such prevailing party’s
reasonable attorneys’ fees and expenses, including the costs of enforcing a
judgment.     12.4   It is the intent of the parties that this Agreement and the
2008 Agreement be administered so as to comply with Section 409A of the Internal
Revenue Code and all applicable regulations. The parties intend that any payment
due hereunder shall be delayed or adjusted as deemed reasonably necessary by
counsel for the Company in order to avoid 409A penalties. Without limiting the
generality of the foregoing and notwithstanding any provisions in this Agreement
or the 2008 Agreement to the contrary, if any portion of the payments or
benefits to be received by Executive under this Agreement or the 2008 Agreement
would be considered deferred compensation under Section 409A, then the following
provisions will apply to the relevant portion:

  12.4.1   For purposes of this Agreement and the 2008 Agreement, no payment
that would otherwise be made and no benefit that would otherwise be provided
upon a termination of employment will be made or provided unless and until such
termination of employment is also a “Separation from Service” (as determined in
accordance with Section 409A of the Code);     12.4.2   If the Executive is a
“specified employee” (within the meaning of Section 409A and determined pursuant
to procedures adopted by the Company) at the time of a Separation from Service,
each portion of such payments and benefits that would otherwise be payable
pursuant to this Agreement or the 2008 Agreement upon a Separation from Service
during the six-month period immediately following the Separation from Service
will instead be paid or made available on the earlier of (i) the first business
day of the seventh month following the date the Executive incurs a Separation
from Service, and (ii) the Executive’s death (the applicable date, the
“Permissible Payment Date”);     12.4.3   With respect to any amount of expenses
eligible for reimbursement under this Agreement or the 2008 Agreement, such
expenses will be reimbursed by the Company within 60 calendar days (or, if
applicable, on the Permissible Payment Date) following the date on which the
Company

8



--------------------------------------------------------------------------------



 



      receives the applicable invoice from the Executive but in no event later
than December 31 of the year following the year in which Executive incurs the
related expense;     12.4.4   Payments delayed under this Section 12.4 as a
result of the application of Section 409A will not accrue interest. In no event
will the reimbursements or in-kind benefits to be provided by the Company in one
taxable year affect the amount of reimbursements or in-kind benefits to be
provided in any other taxable year, nor will Executive’s right to reimbursement
or in-kind benefits be subject to liquidation or exchange for another benefit;  
  12.4.5   With respect to any “tax gross-up payment” (as determined in
accordance with Section 409A of the Code), subject to any applicable deadlines
in Section 5.7, all tax gross-up payments shall be made no later than
December 31 of the year following the year in which Executive remits the related
taxes; and     12.4.6   Each payment under this Agreement and the 2008 Agreement
will be considered a “separate payment.”

13.   Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

     IN WITNESS WHEREOF, the parties have executed this Agreement on the date
first above written.

                  Dana Holding Corporation            
 
               
By:
  /s/ Robert H. Marcin
 
Robert H. Marcin       /s/ John M. Devine
 
John M. Devine    
 
  Chief Administrative Officer            

9